MEMORANDUM OPINION
The appellate judgment dated August 4,1992, is recalled. ORAP 14.05(3)(b)(iii). The disposition on review is modified and the opinions of this court on review and reconsideration are adhered to. Bremner v. Charles, 312 Or 274, 821 P2d 1080 (1991) , former opinion adhered to, 313 Or 339, 832 P2d 454 (1992) . The decision of the Court of Appeals is reversed, and the case is remanded to the Court of Appeals for consideration of the remaining assignments of error. See Bremner v. Charles (S39718), 315 Or 288, 844 P2d 203 (1993).